            Case 2:19-cv-10613-MWF-JC Document 24 Filed 12/29/20 Page 1 of 2 Page ID #:222



                    1
                    2
                    3
                                                                          JS-6
                    4
                    5
                    6
                    7
                    8                              UNITED STATES DISTRICT COURT
                    9                            CENTRAL DISTRICT OF CALIFORNIA
              10
              11 TEODORO HERRERA, as an                         )   Case No. 2:19-cv-10613 MWF (JCx)
                 individual and on behalf of all other          )
              12 aggrieved employees,                           )   ORDER GRANTING JOINT
                                                                )   STIPULATION TO DISMISS
              13                          Plaintiffs,           )
                                    vs.                         )   Action Filed: October 8, 2019
              14                                                )
                 GRUMA CORPORATION, a Nevada                    )
              15 Corporation; and DOES 1 through 100,           )
                                                                )
              16                          Defendants.           )
                                                                )
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                      ORDER GRANTING JOINT
CDF LABOR LAW LLP                                                                    STIPULATION TO DISMISS

                        1721737.1
Case 2:19-cv-10613-MWF-JC Document 24 Filed 12/29/20 Page 2 of 2 Page ID #:223



  1                                            ORDER
  2               GOOD CAUSE APPEARING pursuant to the Parties’ Joint Stipulation to
  3 Dismiss With Prejudice, THE FOLLOWING IS HEREBY ORDERED:
  4               1.   the above-entitled matter is hereby dismissed with prejudice as to
  5 Plaintiff and without prejudice as to the State of California, each party to bear their
  6 own fees and costs, and judgment entered thereon.
  7
  8     December 29, 2020
  9    Dated                                    HON. MICHAEL W. FITZGERALD
                                                JUDGE OF THE UNITED STATES
 10                                             DISTRICT COURT
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                    1                    ] ORDER GRANTING JOINT
                                                                          STIPULATION TO DISMISS

      1721737.1
